DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 53.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one internal depression must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoop (2015/0343539 A1) in view of Stephane (2015/0190146 A1).
Regarding claim 9, Hoop discloses the method for producing a cutting section for a drill bit substantially as claimed including manufacturing a second sheet metal part 13 having a second height between second end surfaces, a second length between second abutting edges and a second sheet metal thickness (see Fig. 2B); connecting the open tubular element at least at the second abutting edges of the second sheet metal part to form a closed tubular element (see Fig. 1B); and connecting at least one drill segment 14 to the closed tubular element; regarding claim 12, creating at least one slot-shaped recess in the second sheet metal part, the at least one slot-shaped recess having a transverse slot 33 and a connecting slot 34, and the connecting slot connecting the transverse slot to the second end surface of the second sheet metal part; Regarding claim 13, creating at least one transverse groove 65 in the second sheet metal part, the at least one transverse groove being arranged level with the connecting slot, regarding claim 16; the second sheet metal part is formed at the second abutting edges with at least one second positive form fitting element 65 and at least one corresponding 
	Further, Stephane teaches;
Claim 10; the closed tubular element is additionally connected at the first abutting edges of the first sheet metal part (see Fig. 6).
Claim 11; the open tubular element is simultaneously connected at the first abutting edges of the first sheet metal part and the second abutting edges of the second sheet metal part (see Fig. 7 and 6).
Claim 15; wherein the first closed tubular element (made of plastic) is formed from a first material and the second closed tubular element from a second material (made of metal).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
	Galiber teaches a grooves and slots 92.
	Reimels et al. teaches the combination of sheet parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724